DETAILED ACTION
This is responsive to the amendment filed 24 September 2021.
Claims 1-6 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 September 2021 regarding claim 4 have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended to overcome the 35 USC § 112(a) enablement rejection. While claims 1 and 6 have been amended to overcome the rejection, claim 4 was not amended and is still rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4, in lines 2-4, recites the limitation “wherein the emphasis processing is configured to subtract the first voice information from the second voice information to generate the emphasized information”. However the specification does not reasonably provide enablement for performing the limitation using the claimed “first voice information”. The specification enables performing the limitations using noise suppressed “first voice information”. In other words, the specification only provides enablement for claim 4 as follows:
The voice correction apparatus according to claim 1, wherein the emphasis processing is configured to subtract the noise suppressed first voice information from the second voice information to generate the emphasized information. 
Claim 5 is rejected for depending upon a rejected claim without providing a remedy.

Allowable Subject Matter
Claims 1-3 and 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: please see the Office action mailed 24 June 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657